DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: “wherein proximal track” should recite –wherein the proximal track--.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “wherein proximal track” should recite –wherein the proximal track--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a translation member in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the proximal portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13 and 21-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Hart (20140276803).

As to claim 1, Hart discloses: A surgical forceps (device of figure 1) comprising: a shaft (14) defining a longitudinal axis (axis running down center of shaft); a pivot pin (34) located at a distal portion of the shaft (see figure 1); a first jaw (22) connected to the shaft (see figure 1); a second jaw (24) pivotably coupled to the shaft by the pivot pin (see figure 1 and 6-7); and a blade (50) located laterally inward of the shaft (see figures 1-7), the blade including a blade track (57), and the pivot pin extending into the blade track to limit distal translation of the blade along the longitudinal axis with respect to the first jaw and the second jaw (serves to delimit when contacting grooves in jaws seen in figure 6, see paragraph 0038).

As to claim 11, Hart discloses the invention of claim 1, Hart further discloses: wherein the longitudinal axis defines a central axis of the shaft (A-A is central axis, see paragraph 0030). 



As to claim 13, Hart discloses the invention of claim 12, Hart further discloses: wherein the track includes a distal portion engageable with the pivot pin to limit proximal translation of the translating member with respect to the shaft (see figure below).

    PNG
    media_image1.png
    496
    724
    media_image1.png
    Greyscale

As to claim 21, Hart discloses: A surgical forceps (device of figure 1) comprising: a shaft (14) defining a longitudinal axis (axis running down center of shaft); a pivot pin (34) located at a distal portion of the shaft (see figure 1); a drive pin (45) located at the distal portion of the shaft at a location proximal of the pivot pin (see figures 1-7); a first jaw (22) connected to the shaft (see figure 1); a second jaw (24) pivotably coupled to the shaft by the pivot pin with respect to the first jaw (see figure 1); and a blade (50) located laterally inward of the shaft (see figures 1-7), the blade including a blade track (57), the pivot pin and the drive pin extending into the blade track (see figures 6-7).

As to claim 22, Hart discloses the invention of claim 21, Hart further discloses: wherein the blade track includes: a distal track portion defining a distal size configured . 


    PNG
    media_image2.png
    863
    819
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (20140276803) in view of Twomey (20100179545). 

As to claim 2, Hart discloses the invention of claim 1, Hart further discloses: further comprising: a drive pin (45); 
Hart fails to directly disclose: a drive shaft extending along the longitudinal axis and connected to the second jaw by the drive pin, the drive shaft translatable with respect to the shaft to move the drive pin to move the second jaw between an open position and a closed position. Examiner notes a drive assembly is mentioned, but is not disclosed any further (paragraph 0031). 
In the same field of endeavor, namely medical cutting forceps, Twomey teaches its well known to include a drive shaft (34/224) to attach to the proximal end of the blade.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving mechanism of Hart o include a drive shaft as taught by Twomey to enable the connection of the blade to the 

As to claim 3, The combination of Hart and Twomey discloses the invention of claim 2, the combination further discloses: wherein the drive pin extends into the blade track (see figures 6-7 of Hart). 

As to claim 4, The combination of Hart and Twomey discloses the invention of claim 3, the combination further discloses: wherein the drive pin defines a drive pin diameter (see figure 6 of Hart) and the pivot pin defines a pivot pin diameter (see figure 6 of Hart) 
The combination fails to directly disclose that the pivot pin diameter that is larger than the drive pin diameter.
It would have been obvious to one of ordinary skill in the art to have made the pivot pin diameter larger than the drive pin diameter since this claimed dimension of the pivot and drive pins does not change the forceps ability to pivot or drive the blade. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0054-0056 of applicants specification), the Federal Circuit held that, where the only difference Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 5, The combination of Hart and Twomey discloses the invention of claim 4, the combination further discloses: wherein the blade track includes: a distal track portion defining a distal size configured to receive the pivot pin and the drive pin therein (see figure below); and a proximal track portion defining a proximal size configured to receive the drive pin therein (see figure below). Examiner notes the distal size and proximal size are not claimed as being different sizes. 


    PNG
    media_image2.png
    863
    819
    media_image2.png
    Greyscale


As to claim 10, The combination of Hart and Twomey discloses the invention of claim 2, the combination further discloses: wherein the drive pin defines a drive pin diameter (see figures 6-7 of Hart) and wherein a height of the blade track is larger than 

As to claim 14, Hart discloses the invention of claim 12, Hart further discloses: further comprising: a drive pin (45).
Hart fails to directly disclose: a drive shaft extending along the longitudinal axis and connected to the end effector by the drive pin, the drive shaft translatable with respect to the shaft to move the drive pin to operate the end effector.Examiner notes a drive assembly is mentioned, but is not disclosed any further (paragraph 0031). 
In the same field of endeavor, namely medical cutting forceps, Twomey teaches its well known to include a drive shaft (34/224) to attach to the proximal end of the blade.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving mechanism of Hart o include a drive shaft as taught by Twomey to enable the connection of the blade to the handle so the user may actuate the device. Examiner notes once the combination is made, the drive shaft will extend along the longitudinal axis and will be connected to the end effector by the drive pin (through its interaction with blade 50). Furthermore, the drive shaft will be translatable with respect to the shaft to move the drive pin to operate the end effector (since the driveshaft will drive the knife 50). 



As to claim 16, The combination of Hart and Twomey discloses the invention of claim 15, the combination further discloses: wherein the drive pin defines a drive pin diameter (see figure 6 of Hart) and the pivot pin defines a pivot pin diameter (see figure 6 of Hart).
The combination fails to directly disclose that the pivot pin diameter that is larger than the drive pin diameter.
It would have been obvious to one of ordinary skill in the art to have made the pivot pin diameter larger than the drive pin diameter since this claimed dimension of the pivot and drive pins does not change the forceps ability to pivot or drive the blade. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0054-0056 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 17, The combination of Hart and Twomey discloses the invention of claim 16, the combination further discloses: wherein the track includes: a distal track . 


    PNG
    media_image2.png
    863
    819
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 6-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 6) wherein proximal track portion is configured to engage the pivot pin to limit distal translation of the blade with respect to the shaft, (claim 7) wherein the blade forms a transition between the distal track portion and the proximal track portion that is configured to engage the pivot pin to limit distal translation of the blade with respect to the shaft, (claim 9) wherein the proximal portion is engageable with the pivot pin to limit proximal translation of the blade with respect to the shaft, (claim 18) wherein proximal track portion is configured to engage the pivot pin to limit distal translation of the translating member with respect to the shaft or (claim 19) wherein the translating member forms a transition between the distal track portion and the proximal track portion that is Attorney Docket No. 5409.189US123 Client Ref. No. G0742-US1configured to engage the pivot pin to limit distal translation of the translating member with respect to the shaft. The closest art found was Hart (20140276803). As to claim 6, 9 and 18, the proximal track portion of Hart cannot engage the pivot pin to limit distal translation of the blade with respect to the shaft in any . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Allen (9,820,765): teaches basic forceps pin structure.
Couture (20120059375): teaches blade with slot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771